TYSON, J.
(dissenting). — -The question in this case is whether a retailer of liquor in the city of Montgomery must take out-a county, as well as a city and state, license. The court below held that he was exempt from paying the county license, and issued a mandamus accordingly. The authority of the county to levy such a tax prior to the act of March 4, 1903 (Gen. Acts 1903, p. 231), was found in the act of March 5, 1901 (Acts 1900-01, p. 2035), which is in great part section 4122 of *489the Code of 1896 amended. This section of the Code did not give the power to the county to levy a tax on licenses, but section 4123 did. When the act of 1901 undertook to amend section 4122, it incorporated in its body section 4123, saying that the counties might “add to the taxes specified in this section such amounts not exceeding fifty per cent, of such taxes,” etc. The act of March 4, 1903, amends various subdivisions of the act of March 5, 1901, but seems to leave untouched subdivision 83 of that act and the provisions following it on page 2635, authorizing the counties to levy a license' in the cases specified in “this section,” meaning section 4122 of the Code as therein amended. The proviso, on page 231 of this act of March 4, 1903, however, evidently intended to embody the power contained in Code 1896, § 4123, and in the act of March 5, 1901 (Acts 1900-01, p.‘ 2635), but by detaching the proviso from the section of the revenue law it was intended to form a part of, and attaching it to a different section, its effect is lost, unless “this section” is construed to mean “this act.” Such a construction is allowable, but is unnecessary in this case, since the same provision is in force by the act of March 5, 1901, if not by the act of March 4, 1903. The question, is, as we have stated, whether or not the appellee must pay for a county license.
It is insisted on the one hand that the last provision of Act. 1903, “repealing all laws and parts of laws, both general and special, inconsistent with the provisions of that act,” is restricted in its operation by the terms of the clause granting power to the counties, because it says the counties may levy the tax in question “except in cases otherwise provided,” and that in this case, as thé city charter of Montgomery exempted the retailer from the tax, the case was.otherwise provided for, and consequently the repealing clause would not operate on the city charter, since there would be no inconsistency in the two acts. On the other hand it is asserted that this argument proves too much, for all laws, general or special, in existence when the act of 1903 was passed, regulating in a different manner county taxation, would have provided otherwise than that act, and would therefore *490restrict the grant to the exising status and leave nothing for the repealing clause to operate'upon. We think this last contention sound. The words “except in cases otherwise provided,”- in the clause relating to county taxation upon licenses, was in Code 1886, § 630, and Code 1896, § 4123, and seems to he a restriction of the power to levy the tax therein authorized to cases not otherwise provided for by the general law; that is, by the Code. There are in section 4122 of the Code of 1896 and in the-act of March 5, 1901, and the act of March 4, 1903, several instances in Avhich it is provided either that no county license shall he exacted or that one less than 50 'per cent;, of the state license is prescribed. See sub- ■ divisions 35-37 of section 4122 of the Code of 1896, and subdivisions 50, 59, 72, of the act of March 5, 1901. It was therefore necessary for the general power of the counties to levy license; taxes to be restricted so as not to operate in cases already or otherwise provided for in the general revenue laAV. And we think that is the field of its' operation.
It remains to consider the repealing clause of 1903. The; loAver court held that- the provision of the charter of the city of Montgomery exempting retailers paying the city tax from a county tax, if othenvise a Aralid laAAr, AAras not repealed by the act of 1903, because it Avas a “local” and not a “special” laA\r according to the definition of those terms in the Constitution. It is natural to suppose that the Legislature, enacting Iuavs under the Constitution, would use terms therein defined in the sense of such definition. Without looking further, therefore we are authorized to adopt the meaning of the Avords “local,” '“special” and “general,” as applied to hews in that instrument, and thus hold that the charter of the city of Montgomery, authorizing a city tax and exempting persons paying it from the county tax, being a “local” laAAr, is not repealed by the clause of the act of 1903 specifying general and special laAvs inconsistent Avitli its terms as being repealed. 'The fact that the act in its terms of repeal, which occur frequently in its body as well as it conclusion, carefully excludes local laws, with one other exception, Avhile specifying general and spe*491oral laws, shows that there was no intention to affect local laws, except when mentioned. The revenue law of 1884 (Acts 1884-85, p. 70) eXcepted from its operation special and local laws relating to county taxation. The act of 1908, in its repealing clauses throughout the act, omits the word “local,” While retaining the word “special/! as applied to laws repealed, showing an evident intent to make a distinction between them. And this legislative intention is" further manifested, and, indeed, made plain, by the act of September 30, 1903 (Gen. Acts’ 1903, p. 295), amendatory of the act of March 5, 1903, passed by the same legislative body, wherein power is again conferred on the counties to levy a tax of 50 per cent, etc., “provided, that the provisions of the act shall not affect the exemptions provided by any city charter.”' And there appears to be good reason why the retailer, paying a license tax to the city, might be exempt from the county tax; for the tax being for government protection iii each case, and the city government taking the place in large part of the county within its limits, it is not unreasonable that the exemption from the county tax should be allowed in view of the city assessment.
Numerous objections, however, are urged to the exemption claimed under the charter of the city of Mont-' gomery. The exemption, it appears, has been allowed in every charter of the' city from 1837 to this date, and so, as said by the judge of the lower court, “unless the provision has been repealed, it is still the law.” We have held that it is not repealed by the revenue act of 1903. It therefore only remains to consider whether it is still a provision of the city charter. The contention is that the law of 1837 was repealed by the general revision of the city charter by the act of 1870, because, that being a general revision and amendment of the charter, the revised act is to be regarded as repealed by the general law, as- well as by express terms of the Constitution in reference to amendatory statutes. It could hardly be ’ held that the amendatory statute repeals by implication a term of the old statute which is expressly incorporated in its body. And if the old (charter of 1837) contained two distinct'subjects which could not be joined in'a new *492law, the constitutional provision would not repeal what could not be re-enacted. In such cases the new law would be a repeal of all of the old laAVS which could have been re-enacted. If, then, it was unconstitutional to prescribe in the charter act of 1870 (Acts 1869-70, p. 368) the legislative effect of paying a city license, the passage of that act Avould not repeal the valid expression of such effect in a previous law. The conclusion, therefore, is that the exemption claimed is supjjorted by law, so fas as the objection Ave are considering is concerned, whether it was carried forward by the act of 1870 or by the charter act of 1893.
But we think that it is competent for the Legislature, in granting or amending the charter of a city, to prescribe the entire legislative effect of Avhat is authorized. If a city license is authorized for certain callings and occupations, it Avould be singular that the Legislature could not say, in the same act and as germane thereto, that the payment of such license fees should be in lieu of county license fees for the same district; and granting in such cases an exemption from the county license is nothing more than‘saying what shall be the legislative effect of the city license. The question Avould naturally arise, in any enactment of municipal laws granting authority to levy license taxes, whether the county extending over the same territory should also exact a licnse tax. The Legislature could not possibly pass such a law without contemplating that the effect would, unless provided against, he to make persons pay tAVO license taxes besides that to the state. It is thus entirely germane to the subject of .such an enactment ,to prescribe the effect of its passage, which is done by saying that the city license shall be in lieu of the -county license. The case of City Council v. Nat. Building & Loan Association, 108 Ala. 336, 18 South.. 816, is directly in point. See, also, White v. Burgin, 113 Ala. 170, 178, 21 South. 832 ; Ballentyne v. Wickersham, 75 Ala. 533. The case of Woolf v. Taylor, 98 Ala. 254, 13 South. 688, is not .at all opposed to this view.
It is next insisted ■ that the exemption is unconstitutional because it creates a favored class of those doing *493business in the city of Montgomery. It does by no means appear but that supposed flavored class in this instance, residing in the city, do not have to pay more than those residing in the country. — Travelers’ Ins. Co. v. Connecticut, 185 U. S. 364-368, 22 Sup. Co. 673, 46 L. Ed. 949. Absolute equalitly in taxation is impossible, particularly in license taxation. — Tappan v. Merchants’ N. B., 19 Wall. 490, 22 L. Ed. 189 ; State Ry. Tax Cases, 92 U. S. 575, 612, 23 L. Ed. 663. Taxation for revenue, whether paid to the state, or cities or counties, is all to support state government, and it is entirely competent for the ■state to prescribe that the payment of a city license tax shall be in lieu of a county license tax for the same district. — Traveler’s Ins. Co. v. Connecticut, supra. There is no illegal discrimination when all persons in the same situation are taxed alike, which is done in this case; and there is no unjust discrimination in requiring licenses to be rated according to the location of the business stand, or other matters supposed to affect the profits of of the business, or in providing that the payment of a city license shall be in lieu of a county license for the same location and district. License taxation is not a tax on property, and is not governed by the rules of uniformity and equality prescribed for taxation on values —Saks v. Mayor, 120 Ala. 190, 24 South. 728 ; Goldsmith v. Mayor, 120 Ala. 182, 24 South. 509. It makes no difference, then, in this case, whether the charter act of the city of Montgomery, approved February 1, 1893, was or was not properly enacted, as the exemption in question is supported by that, if valid, and by the prior acts, if it is invalid.
Simpson and Anderson, JJ., concur with Tyson, J.